Citation Nr: 9922609	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury, to include peripheral vascular disease of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to April 
1946.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  In December 1998, the Board remanded the case to the 
RO in response to the veteran's request for a hearing.  The 
hearing was conducted and the case has been returned to the 
Board.  



FINDINGS OF FACT

1.  A June 1992 Board decision denied service connection for 
trench foot and for intermittent claudication.

2.  The evidence associated with the claims file subsequent 
to the June 1992 Board decision tends to establish material 
facts not already of record at the time of the June 1992 
Board decision, is not cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  All available evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

4.  The veteran is not shown to have residuals of the cold 
weather injury or trench foot treated during service.



CONCLUSIONS OF LAW

1.  The June 1992 Board decision, which denied service 
connection for trench foot and for intermittent claudication, 
is final.  38 U.S.C.A. §§ 1110, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 20.1100 (1998).

2.  The evidence received since the June 1992 Board decision 
is new and material, and the veteran's claim, now 
characterized as residuals of cold weather injury, to include 
peripheral vascular disease of the lower extremities, is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156, 20.1105 (1998).

3.  Residuals of cold weather injury, to include peripheral 
vascular disease of the lower extremities, were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, a combat veteran of World War II, theorizes 
that the trench foot and frozen feet he suffered in Bastogne, 
Belgium during the Battle of the Bulge led to his current 
peripheral vascular disease of the lower extremities.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Certain disease, including 
arteriosclerosis, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Finally, a disease 
first diagnosed after service will be considered service-
connected when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).

In this case, the Board denied the veteran's claim of 
entitlement to service connection for residuals of trench 
foot and intermittent claudication in June 1992.  That 
decision was predicated on findings that there was no new and 
material evidence of trench foot residuals and no medical 
evidence showing that the veteran's intermittent claudication 
was related to service.  

The Board decision that denied service connection is final.  
See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  A final decision under the provisions of 38 U.S.C.A. 
§ 7104 (West 1991) cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well-grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The Board finds that evidence presented since the final 
decision, specifically, two medical opinions, are new and 
material, as set forth in 38 C.F.R. § 3.156(a).  That is, the 
evidence "bears directly and substantially upon the specific 
matter under consideration," and is probative of the issue 
at hand, is actually "new," that is, was not of record when 
the 1992 decision was made and "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Cox v. Brown, 5 Vet. App. 95, 98 (1993); 
See Struck v. Brown, 9 Vet. App. 145, 151 (1996); Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir. 1998), citing 38 C.F.R. 
§ 3.156(a).  

Since the 1992 Board decision, the veteran submitted a 
written statement from Phillip M. Hornbostel, M.D., dated in 
July 1997, indicating that the possibility of reflex 
sympathetic occlusion being related to cold weather injury 
could not be ruled out.  A VA physician has agreed with that 
assessment.  The Board therefore finds that this statement 
bears directly and substantially upon the specific matter 
under consideration, and is thus probative of the issue at 
hand.  Moreover, while the Board does not specifically find 
that this evidence warrants a revision of the prior 
determination, it is so significant that it should be 
considered to ensure that all potentially relevant evidence 
is considered.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  See 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998), citing 
38 C.F.R. § 3.156(a).  

Thus, the veteran has fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, and the claim is reopened.  

The Board finds that the veteran has asserted a claim that is 
capable of substantiation and is thus well grounded, as set 
forth in 38 U.S.C.A. § 5107(a).  Further, the VA has 
fulfilled its duty to assist the veteran as set forth in 
38 U.S.C.A. § 5107.  The Board notes that the veteran has 
been afforded examinations and medical opinions have been 
obtained in an attempt to ascertain the etiology of the 
veteran's current peripheral vascular disease.  In light of 
the foregoing, the Board will now evaluate the merits of the 
claim.  See Winters, 12 Vet. App. 203, 206-7.  

The Board will generally not address a question that was not 
addressed by the RO without regard to whether the claimant 
has been given notice and opportunity to submit additional 
evidence or argument unless the veteran will not be 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this regard, the Board notes that the claim was remanded 
in March 1999 to allow the veteran to present testimony.  
Since the veteran and his representative have fully 
articulated their position with regard to service connection 
for the alleged disability, and since the veteran has been 
apprised of the requirements for service connection by the 
RO, as evidenced by the statements and supplemental 
statements of the case, the Board concludes that there will 
be no prejudice if the issue is decided now on the merits, 
and that returning the case to the RO would serve no useful 
purpose.  

Service medical records indicate that the veteran was 
hospitalized for treatment of trench foot following his 
combat experiences during the Battle of the Bulge.  Records 
dated in December 1944 and January 1945 show that the veteran 
was exposed to cold, wet weather for five days in late 
December 1944.  His feet were painful and swollen, with 
symptoms reportedly worse in the left foot than the right.  
In early 1945, he was sent to an English Hospital.  A Trench 
Foot Report from the 121st Station Hospital shows that the 
veteran's case was considered mild.  

Post-service medical records include both private and VA 
reports.  A written statement from Charles Dunlap Osborne, 
M.D., dated in July 1949, contains an opinion that the 
veteran was suffering from beginning Buerger's disease of the 
feet which was probably due to his feet being frozen in 1944.  
A report of VA examination dated in October 1949 contains a 
diagnosis of residuals of trench foot not found.  

The veteran was examined by Glenn A. Walker, M.D., on two 
occasions in 1950.  The veteran complained of foot pain and 
cramping bilaterally.  Dr. Walker noted hair loss on the 
lower extremities consistent with pressure from combat boots 
secondary to swelling.  Dr. Walker opined that the veteran's 
cold exposure resulted in circulatory embarrassment to the 
feet due to damage of the vessels of the feet and lower legs.  
Dr. Walker explained that this damage was caused by 
endarteritis as a result of freezing and trench foot while in 
the service.  

The veteran was afforded a VA orthopedic and vascular 
examination in November 1950.  The report of that examination 
indicates that there were no residuals of trench foot found.  
The examiner noted that the veteran's feet demonstrated no 
blanchness, cold, or abnormality of the pulses.  

More recent medical records include a Doppler study conducted 
in March 1984 for evaluation of possible arterial 
obstruction.  A written statement from a VA surgeon dated in 
June 1991 indicates a history of bilateral, intermittent 
lower extremity claudication.  

A written statement dated in September 1991 from Phillip M. 
Hornbostel, M.D., contains findings that, based on the 
pattern of lower extremity hair loss and pulse readings, the 
veteran had significant circulatory embarrassment in the 
right external common femoral distribution.  Dr. Hornbostel 
recommended angiography.  

In a letter from Dr. Hornbostel dated in July 1997 he 
interpreted an arteriograph study and noted that although an 
aneurysmal dilatation and the occlusion of the superficial 
artery on the right side and stenosis on the left side were 
probably due to tobacco abuse.  He did not think the 
possibility of a relationship between reflex sympathetic 
occlusion of the arteries distal to the knee and cold weather 
injury could be ruled out.  He stated that such a situation 
would represent a recognized variant of Raynaud's disease 
which may have been triggered initially by the veteran's cold 
exposure in 1944 and 1945.  

A July 1997 VA outpatient progress report contains the 
opinion that the likely cause of the veteran's peripheral 
vascular disease was tobacco use, but indicated, as Dr. 
Hornbostel pointed out, reflex sympathetic occlusion could 
not be ruled out.  

The veteran was afforded a VA examination in May 1998.  At 
that time, he was noted to be 71 years old and suffering from 
many atherosclerotic complications including a stroke in 
1992, atherosclerotic heart disease with shunt placement, 
obvious peripheral vascular disease, and renal problems.  The 
veteran reported that his feet were frozen at the Battle of 
the Bulge and that he began to notice purplish discoloration 
and burning pain in 1949.  The examiner observed that the 
veteran's past arteriograph studies showing large vessel 
disease were enough to show that his condition was 
arteriosclerotic and that the previous adjudication had been 
correct.  It was noted that tobacco use did not serve to 
differentiate the cold injury type of vascular disease from 
the arteriosclerotic type.  It was noted that the veteran had 
minimal hair on his legs and that there was no indication of 
any hair loss pattern consistent with cold weather injury.  
There were no described symptoms suggesting Raynaud's 
phenomenon, cold sensitization, tissue loss or trophic 
changes with the exception of possible hair loss.  Edema 
present was attributed to nephrotic syndrome.  The examiner 
concluded that although frostbite can have long-term vascular 
effects, including causalgia, Raynaud's phenomenon, small 
vessel disease, and trophic changes, the veteran's problems 
all seemed to be explained by an advanced degree of 
arteriosclerosis with cerebrovascular, cardiac and peripheral 
vascular obstructions of an arteriosclerotic nature.  He 
summarized that the veteran's current diseases were not 
characteristic of cold injury.  The diagnosis was peripheral 
vascular disease due to arteriosclerosis involving the major 
arteries, as opposed to small vessel disease, residuals of 
left-sided CVA, atherosclerotic heart disease with shunt 
placement, and nephrotic syndrome.  

The veteran and his wife provided testimony at a personal 
hearing at the RO in March 1999.  They testified that the 
veteran had had problems with his circulation for many years.  
They also submitted a medical pamphlet with general 
information about atherosclerosis, in addition to lay 
statements of individuals who have known the veteran to 
complain of circulatory problems for years.  

The veteran also submitted a newspaper article regarding VA's 
recognition of frostbite victims.  This article detailed the 
experiences of many cold weather combat veterans whose 
exposure was not properly documented in service and who have 
developed problems with circulation in later years.  

The Board does not propose to challenge the veracity of the 
veteran with respect to his exposure to extreme temperatures 
during combat.  Rather, the Board finds the veteran's service 
medical records, statements and testimony of the veteran and 
statements from Stan Davis, Col. USAR (Ret.), along with the 
other lay statements, to be fully credible with respect to 
the veteran's experiences during the Battle of the Bulge.  
Nonetheless, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of cold weather injury to include 
peripheral vascular disease of the lower extremities.  

The Board recognizes that although the veteran has theorized 
that the long-term effects of frostbite suffered in 1944 have 
included his current peripheral vascular disease and his 
recurrent lower extremity claudication noted years earlier, 
competent medical evidence shows that his peripheral vascular 
disease is of more recent origin and fails to suggest the 
presence of current residuals of cold weather injury.  
Specifically, the Board notes that the most recent VA 
examination unequivocally attributes the veteran's peripheral 
vascular disease to arteriosclerosis, which, since it 
involves major arteries, is not likely related to cold 
weather exposure.  This is consistent with the negative 
findings noted on VA examinations in 1949 and 1950.  The 
detailed findings on VA examinations dated in 1949 and 1950 
make these more probative than the private records which are 
less detailed and rely more heavily on the veteran's reported 
history.  

Further, although VA an outpatient treatment record dated in 
July 1997 indicates claudication and suggests the possibility 
of reflex sympathetic occlusion, as did Dr. Hornbostel, both 
doctors indicate that such an etiological connection was only 
possible and should not be ruled out.  Each of these two 
opinions indicates that the likely cause of the disease is 
tobacco use. 

Thus, there is no substantial probative medical evidence of 
record supporting the veteran's contention that any current 
residuals of cold weather injury exist.  While the statements 
of Dr. Osborne in 1949, Dr. Walker in 1950, the recent 
opinion of Dr. Hornbostel and the VA outpatient report 
suggest that the current lower extremity disease could be 
caused by cold weather exposure, none of these opinions are 
based on a review of all pertinent medical records, 
particularly the veteran's service medical records.  As such, 
the Board finds that these opinions are either made without 
an adequate foundation or are too speculative to outweigh the 
opinion of the VA examiner in 1998 and the earlier VA 
examinations showing no residuals.  

There is minimal probative evidence of record, aside from the 
veteran's assertions, that he suffers from residuals of cold 
weather injuries to include peripheral vascular disease of 
the lower extremities.  In this regard, the veteran's 
assertions as to medical causation do not constitute 
competent evidence of a relationship between his currently 
diagnosed peripheral vascular disease due to arteriosclerosis 
involving major arteries and service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In short, the Board has thoroughly reviewed all the evidence 
of record, in conjunction with the applicable laws and 
regulations regarding service connection; however, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for residuals of cold weather 
injury, to include peripheral vascular disease of the lower 
extremities, and the claim is denied.


ORDER

Service connection for residuals of cold weather injury, to 
include peripheral vascular disease of the lower extremities, 
is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

